IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00107-CV

                     IN THE INTEREST OF K.G., A CHILD



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. C15-24139-CV


                           MEMORANDUM OPINION


       Lance Duane Gehring attempts to appeal the trial court’s order terminating

Gehring’s parental rights to his child, K.G., nine months ago. By letter dated April 11,

2016, the Clerk of this Court notified Gehring that his notice of appeal appeared untimely.

See TEX. R. APP. P. 26.1(b); 28.4(a)(1). In the same letter, the Clerk warned Gehring that

we would dismiss this appeal unless, within 10 days from the date of the letter, a response

was filed showing grounds for continuing the appeal. Gehring responded but did not

show grounds for continuing the appeal.
        Accordingly, this appeal is dismissed.1

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.



                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion issued and filed May 5, 2016
CV06




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the Texas
Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45 days after
either the date the court of appeals’ judgment was rendered or the date the last ruling on all timely motions
for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).


In the Interest of K.G., a Child                                                                      Page 2